Citation Nr: 0020544	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for loss of teeth.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from September 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of service connection for tuberculosis is 
plausible.

2. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of service connection for loss of teeth is 
plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
tuberculosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim of entitlement to service connection for loss of 
teeth is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  
Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Service connection for tuberculosis

The appellant's service medical records are negative for any 
indication of tuberculosis.  There is no record of the 
appellant having a positive tine test for tuberculosis.  The 
appellant had a chest x-ray in August 1966 that was normal.  
The appellant's separation examination does not show any 
indication of tuberculosis and the appellant's medical 
history taken at the time of separation from service does not 
indicate any history of tuberculosis or any positive test for 
tuberculosis.

The appellant is currently being treated by a private 
physician for tuberculosis and was treated for presumed 
tuberculous pericarditis in 1997.  He was placed on 
antituberculosis therapy.  The medical evidence does not 
indicate any etiology for the appellant's tuberculosis.

The Board finds sufficient evidence that the appellant 
currently suffers from tuberculosis.  The appellant has been 
treated for presumed tuberculous pericarditis since 1997.  
Therefore, the Board finds that the first element of a well 
grounded claim has been met for service connection for 
tuberculosis.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any tuberculosis or positive test for 
tuberculosis and the appellant's separation examination is 
negative for any complaint or diagnosis of tuberculosis.  The 
appellant's report of medical history he completed upon 
separation does not indicate any history of tuberculosis or 
positive test for tuberculosis.  The appellant has stated 
that he had a positive tine test for tuberculosis while in 
service, but it is not shown that he possesses the medical 
expertise to make a diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no medical indication that he 
actually had tuberculosis in service even if he did have a 
positive tine test and it is not shown that he did.  
Therefore, the Board finds that the second element of a well 
grounded claim has not been met.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The treatment notes from the appellant's private physician do 
not indicate any etiology for the tuberculosis and there is 
no medical evidence of any relationship between a current 
disability and the appellant's service.  The appellant has 
asserted that he had tuberculosis in service that led to his 
current disability, but it is not shown that he possesses the 
medical expertise to make a diagnosis or offer an opinion as 
to the etiology or diagnosis of a medical condition.  
Espiritu, 2 Vet. App. 492 (1992) (Appellant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  

The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service. Caluza, 7 
Vet. App. at 506.

In the case of tuberculosis, service connection may be 
presumed if the disease manifests itself to a compensable 
degree within three years of separation from service.   38 
C.F.R. §§ 3.307, 3.309(a) (1999).  There is no showing that 
tuberculosis was manifested within three years of service or 
for many years after that.  Moreover, there is no showing of 
continuity of symptomatology from service discharge to the 
present.  There is no record of the appellant seeking medical 
treatment since leaving service.  The provisions of 38 C.F.R. 
§ 3.303 do not afford the appellant relief in well grounding 
his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he had 
tuberculosis in service, and there is no competent medical 
evidence relating any current disability to service.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 
1486; Caluza, 7 Vet. App.  at 506. Therefore, the Board 
cannot decide the claim on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for tuberculosis.  The RO collected the 
appellant's service medical records and post-service private 
medical records.  The appellant was provided a personal 
hearing by the RO.  At the hearing he indicated that his 
doctor told him that tuberculosis was related to a positive 
tine test in service.  Hearsay medical evidence, as 
transmitted by layperson, cannot be sufficient to render 
veteran's claim well grounded; connection between what 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette, 8 Vet. App. at 77 
(1995).  The veteran was instructed at his personal hearing 
that a report from the doctor regarding the etiology of the 
tuberculosis would be needed to well ground the claim and he 
has not submitted one.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is which references other known and existing evidence) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  It is not shown that there is other relevant 
evidence that exists.

Accordingly, the Board must deny the appellant's claim of 
service connection for tuberculosis as not well grounded.

III.  Service connection for loss of teeth

As a preliminary matter, the Board notes that the appellant 
initially claimed entitlement to service connection for a 
dental disorder for compensation purposes in November 1997.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised in terms of the types of dental 
disabilities for which service connection for compensation 
purposes could be established.  Because his claim has been 
active since November 1997, he is entitled to the application 
of the version of the regulations since that time that is 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In November 1997, regulations applicable to the establishment 
of service connection for dental disabilities were found at 
38 C.F.R. §§ 3.381, 3.382, 4.149

Service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  38 C.F.R. § 3.381 (1997).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1997).

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must be shown to have been incurred in or 
aggravated by service as provided in this section.  The name 
or number of all defective or missing teeth noted and the 
character and extent of any pathological condition of the 
investing tissues observed should be included.  
38 § C.F.R. 3.382(a) (1997).

The provisions of 38 C.F.R. § 3.381 were revised, effective 
as of June 8, 1999, to clarify requirements for service 
connection of dental conditions and provide that VA will 
consider certain dental conditions service-connected for 
treatment purposes if they were filled or extracted after 180 
days or more of active service.  64 Fed. Reg. 30392-30393 
(June 8, 1999).  In addition, all of 38 C.F.R. § 3.382, which 
previously allowed for the establishment of service 
connection for Vincent's disease and/or pyorrhea, was 
eliminated.

After June 8, 1999 teeth noted as missing at entry will not 
be service connected, regardless of treatment during service.  
38 C.F.R. § 3.381(d)(6).

In view of the foregoing, the Board finds that neither 
version of the dental regulations is more favorable to the 
appellant.  The new regulations appear to be a reorganization 
and not a substantive change in establishing compensation 
benefits.  No prejudice to the appellant is exercised by the 
Board's initial consideration of the revised dental 
regulations herein.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

A review of the appellant's service medical records shows 
that he was missing his wisdom teeth at the time of induction 
and that those were the only teeth noted as missing at the 
time of separation.  There is no evidence of any tooth 
extractions in service and no evidence of any dental trauma 
in service.  There is also no post-service dental evidence.  

The loss of wisdom teeth pre-existed entry into service.  
Based on both the old and new regulations, this condition 
cannot be considered service connected.  38 C.F.R. § 3.381(a) 
(1997); 38 C.F.R. § 3.381(d)(6).

The appellant clearly has missing teeth based on his service 
medical records.  Therefore, the Board finds that the first 
element of a well grounded claim has been met for loss of 
teeth.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records establish that the appellant was missing teeth at the 
time of entry and had no additional missing teeth at the time 
of discharge.  Therefore, the Board finds that the second 
element of a well grounded claim has not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
There are no post-service dental records of any type and no 
evidence linking the appellant's loss of teeth to service.  
This is especially apparent since the teeth were missing at 
the time of enlistment.  The appellant has asserted his 
belief that his loss of teeth is related to service, but it 
is not shown that he possesses the medical expertise to make 
a diagnosis or offer an opinion as to the etiology or 
diagnosis of a medical condition.  Espiritu, 2 Vet. App. 492 
(1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  The appellant's missing teeth 
predated entry into service, and there is no medical evidence 
linking any current disability to service.  As such his claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.381(a) (1997); 38 C.F.R. § 3.303, 3.381(d)(6) 
(1999);  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide the claim on the merits.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for loss of teeth.  The RO collected the 
appellant's service medical records and advised the appellant 
to submit any private medical records he might have.  The 
appellant provided no post service medical records.  The RO 
provided the appellant a personal hearing.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


Accordingly, the Board must deny the appellant's claim of 
service connection for loss of teeth as not well grounded.


ORDER

Entitlement to service connection for tuberculosis is denied, 
as the claim is not well grounded.

Entitlement to service connection for loss of teeth is 
denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

